DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/16/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/04/2019 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art - (Figures 8-11, Originally Filed Disclosure on Pages 1 & 2, lines 12-24 & 1-23, respectively), hereinafter referred to as “AAPA”.

Regarding Claim 1, AAPA discloses (Originally filed disclosure in Figures 8-11 and corresponding description in Pages 1 & 2, lines 12-24 & 1-23, respectively) an in-process roll-bond plate (90) comprising: 
a main plate (plate material forming 90) having a bulged structure (portion of 91 as labeled in Figures 9-11) formed on a side surface (surface visible in Figures 9-11) of the main plate (as shown in Figure 9-11); and 
a degassing portion (portion of 91 as labeled in Figure 8, i.e. portion of 91 between tube 92 and the bulged portion) protruding from the main plate (as shown in Figure 8) and having a tube (911) communicating with the bulged structure (as shown in Figure 8, here it is noted that the claimed communication is not limited to fluid communication but also include physical/contact communication. In any case, as described in Paragraph 0006, the degassing portion is also in fluid communication with the bulged structure), wherein the degassing portion and the main plate are integrally formed as a single part (as shown in Figure 8, here it is noted that the degassing portion as interpreted herein does not include the tube 92).
Regarding Claim 2, AAPA discloses the in-process roll-bond plate as claimed in claim 1 and further teaches an insertion portion (20, Figure 11), and the insertion portion being U-shaped in cross-section (as best shown in Figure 8 where it appears that the insertion portion 20 is formed by folding the plate along that edge thus having a U-shape in cross-section) and formed on a side edge (rear longitudinal edge, as shown in Figure 8) of the main plate (as shown in Figures 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Akutsu - (US6230407), hereinafter referred to as “Akutsu”.

Regarding Claim 3, AAPA discloses (Originally filed disclosure in Figures 8-11 and corresponding description in Pages 1 & 2, lines 12-24 & 1-23, respectively) a method for manufacturing a roll-bond heat exchanger (90) comprising: 
(Figure 8): preparing an in-process roll-bond plate (as shown in Figure 8), wherein the in-process roll-bond plate comprises a main plate (plate material forming 90) having a bulged structure (portion of 91 as labeled in Figures 9-11) formed on a side surface (surface visible in Figure 8) of the main plate and a degassing portion (portion of 91 as labeled in Figure 8, i.e. portion of 91 between tube 92 and the bulged portion) protruding from the main plate (as shown in Figure 8) and having a tube (911) communicating with the bulged structure (as shown in Figure 8, here it is noted that the claimed communication is not limited to fluid communication but also include physical/contact communication. In any case, as described in Paragraph 0006, the degassing portion is also in fluid communication with the bulged structure), wherein the degassing portion and the main plate are integrally formed as a single part (as shown in Figure 8, here it is noted that the degassing portion as interpreted herein does not include the tube 92)
a degassing step (Figure 9): removing air from the bulged structure (degassing the plate 90, per Page 2, lines 5-7); 
a filling step (Figure 9): filling refrigerant into the bulged structure that has been degassed (filling the plate 90 with refrigerant, per Page 2, line 7); 
a pressing step (Figure 10): pressing the bulged structure flat (per Page 2, lines 11-13) to form a pressed portion (922); 
a cutting step (Figure 11): cutting the degassing portion to form a cut portion (cut, per Page 2, lines 14-16) on the main plate (as shown in Figure 11).
AAPA fails to teach a sealing step: welding the cut portion.
(Figures 1 and 3a-3d) a method of manufacturing a plate heat exchanger (1) comprising providing a main plate (2) having a bulged structure (3) and a degassing portion (3C) integrally formed with the main plate (as shown in Figure 1); a degassing step in which air is removed from the bulged structure (as shown in Figure 3a, and per Column 8, lines 3-20); a filling step in which refrigerant is filled in the bulged structure (as shown in Figure 1, and per Column 7, lines 59-64); a pressing step in which the bulged structure is press flat to form a pressed portion (as shown in Figure 3b, and per Column 8, lines 36-40); and a cutting step in which the degassing portion is cut to form a cut portion on the main plate (as shown in Figure 3c, and per Column 8, lines 41-44). In particular, Akutsu teaches a sealing step, after the cutting step, in which the cut portion is welded (as shown in Figure 3d, and per Column 8, lines 45-47) for the purpose of ensuring that the refrigerant is enclosed in the bulged structure (per Column 8, lines 49-50), ultimately ensuring proper and efficient operation of the heat exchanger upon use in its intended application.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA, by performing a sealing step in which the cut portion is welded, as taught by Akutsu, for the purpose of ensuring that the refrigerant is enclosed in the bulged structure, ultimately ensuring proper and efficient operation of the heat exchanger upon use in its intended application.  
Regarding Claim 4, AAPA as modified teaches the method for manufacturing the roll-bond heat exchanger as claimed in claim 3 and further teaches wherein in the (as shown in AAAPA Figure 10).
Regarding Claim 5, AAPA as modified teaches the method for manufacturing the roll-bond heat exchanger as claimed in claim 3 and further teaches wherein in the cutting step, the cut portion is flush with the side edge of the main plate (as shown in AAPA’s Figure 11 and per AAPA’s Page 2, lines 14-16).
Regarding Claim 6, AAPA as modified teaches the method for manufacturing the roll-bond heat exchanger as claimed in claim 4 and further teaches wherein in the cutting step, the cut portion is flush with the side edge of the main plate (as shown in AAPA’s Figure 11 and per AAPA’s Page 2, lines 14-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanzer - (US 5029389 A) - 19910709, teaches a method of making a heat pipe with improved end cap.
Munekawa et al. - (US 5076351 A) - 19911231, teaches a heat pipe.
Itoh - (US 5379830 A) - 19950110, teaches a heat pipe and radiating device.
Meng-cheng et al. - (US 20050178532 A1) - 20050818
Hoffman et al. - (US 20090040726 A1) - 20090212, teaches a vapor chamber structure and method for manufacturing the same and the advantages of integrally formed filling tubes.
Yang et al. - (US 20120305222 A1) - 20121206, teaches a heat spreader structure and manufacturing method thereof.
Yang - (US 20140182819 A1) - 20140703, teaches a heat dissipating device.
Wang  et al. - (US 20190195567 A1) - 20190627, teaches a heat dissipation structure that anticipates claims 1-2 and render claims 3-6 obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JOEL M ATTEY/Primary Examiner, Art Unit 3763